The facts in these cases are reported in our former opinion where we held that a city as the representative of its inhabitants may bring suit in a chancery court in order to avoid a multiplicity of suits, City of Saginaw v. Consumers'Power Co., 213 Mich. 460, but that this right on the part of the city is conditioned upon the principle enunciated by our court in Merrill v. Humphrey, *Page 12 Auditor-General, 24 Mich. 170, namely, that in order to restrain the collection of taxes because of excessiveness, the party complaining must first pay or offer to pay the correct amount of the tax. We also held that the cities could not comply with this rule inasmuch as they have no authority to pay any part of an individual taxpayer's taxes.
The record shows that, in accordance with the provisions of 1 Comp. Laws 1929, § 3412, prior to June 1, 1934, the assessment roll for the 1934 and 1935 tax was completed by the several assessing officers as follows: city of Bloomfield Hills total assessment, $4,271,460; city of Birmingham total assessment, $12,649,653; city of Pontiac total assessment, $55,740,685; city of Royal Oak total assessment, $17,842,255.
At the June session of the board of supervisors of Oakland county for the year 1934, the value of real property in the city of Birmingham was increased from $11,892,010 to $15,098,828.62; in the city of Bloomfield Hills from $4,186,800 to $5,946,447.02; in the city of Royal Oak from $15,989,065 to $17,791,802.99 and in the city of Pontiac from $43,795,810 to $54,911,293.72.
Following this equalization by the board of supervisors, appeals were taken to the State tax commission by the cities of Bloomfield Hills and Birmingham in accordance with the provisions of 1 Comp. Laws 1929, § 3422. These appeals resulted in an order by the State tax commission directed to the board of supervisors to reconvene at the city of Pontiac for the purpose of giving a hearing relative to the appeals; and as a result of this meeting the appeals of petitioners were dismissed and no changes made in the valuations as had previously been determined by the board of supervisors. In their bills *Page 13 
of complaint, plaintiffs charge fraud in that the assessment rolls prepared by the cities of Royal Oak and Pontiac did not show the true cash value of the taxable property; that there was an omission from the assessment rolls of Royal Oak and Pontiac of a large amount of taxable personal property; that the board of supervisors, in equalizing the assessment rolls, arbitrarily increased the assessments on the taxable property in Bloomfield Hills and Birmingham without due regard to its actual cash value; that the State tax commission denied to property owners interested a right to a hearing upon the matters set up in their appeals; and that the equalization of values in certain localities was based upon the financial ability of taxpayers to pay.
The relief asked for in plaintiffs' petitions is that the valuations as fixed by the board of supervisors and State tax commission upon the properties in the cities of Pontiac, Royal Oak, Bloomfield Hills and Birmingham be decreed by this court to be null and void as a basis for the assessment and collection of taxes for the fiscal year 1934-1935.
In Sloman-Polk Co. v. City of Detroit, 261 Mich. 689
(87 A.L.R. 1294), we said:
"The law requires the assessment to be made at true cash value. * * * Intentional overassessment is fraud. A court of equity has jurisdiction to relieve against such fraud."
And in McDonald v. City of Escanaba, 62 Mich. 555, we said:
"The question of valuation is one which rests on the judgment of the board, and not upon the judgment of the judiciary."
In the case at bar, one of plaintiffs' allegations is that in the cities of Pontiac and Royal Oak the *Page 14 
properties were not assessed at their true cash value. Such a general charge cannot be the basis for fraud without a showing of facts to substantiate the allegations made. We recognize the fact that, during the past few years, it has been difficult to determine the actual cash value of any particular piece of real estate. Nor do the bills of complaint show what personal properties in Pontiac were omitted from the assessment roll by the assessing officers.
We are not impressed with the allegation that the State tax commission met and arbitrarily refused to hear evidence. Section 3422, 1 Comp. Laws 1929, provides:
"The said board of State tax commissioners shall have the right to order the said board of supervisors to reconvene and to cause the assessment rolls of said county to be brought before it, and it may summon the several supervisors of said county before it to give evidence in relation to said equalization and may take such further action and may make such further investigation in the premises as it may deem necessary."
We are of the opinion that the manner of conducting this investigation by the State tax commission is a matter that lies wholly within its power. The failure of plaintiffs to set forth in their bills of complaint facts substantiating the general allegations and conclusions of fraud is fatal to their cause.
The orders of the trial court are affirmed. No costs will be taxed as a public question is involved.